Citation Nr: 1029316	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  06-27 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus.

2.  Entitlement to service connection for a hernia.

3.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for cold sensitivity of the hands.

4. Entitlement to an increased rating for service-connected low 
back disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for service-connected 
cervical spine disability, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
March 1965 to December 1968, and in the United States Army from 
January 1975 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs Regional Office 
(RO) in St. Petersburg, Florida.

The issues of entitlement to service connection for a hernia, an 
increased rating for service-connected low back disability, an 
increased rating for service-connected cervical spine disability, 
and whether new and material evidence has been received 
sufficient to reopen a previously denied claim of entitlement to 
service connection for cold sensitivity of the hands are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

The Veteran's currently-shown type II diabetes mellitus was not 
present until several years after service and did not result from 
active military service.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The United 
States Court of Appeals for Veterans Claims (Court) has held that 
VCAA notice should be provided to a claimant before the initial 
RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a statement of the case or supplemental statement of the case.

The foregoing notice requirements were satisfied by a July 2004 
letter.  Although this letter was not issued prior to initial 
adjudication of the Veteran's claim for service connection for 
type II diabetes mellitus, and incorrectly characterized the  
claim as one to reopen, it did notify the Veteran of the 
information and evidence necessary to substantiate a claim of 
service connection for diabetes, and the claim was readjudicated 
in an August 2006 statement of the case.  The Veteran was also 
informed of the law and regulations governing the assignment of 
disability ratings and effective dates in the August 2006 
statement of the case.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Also, the Board finds that the duty to assist provisions of the 
VCAA have been met in this case.  All relevant treatment records 
adequately identified by the Veteran have been obtained and 
associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

The Veteran underwent a VA diabetes mellitus examination in March 
1995.  Although the examiner did not provide an opinion regarding 
the etiology of the Veteran's type II diabetes mellitus, the 
Board finds that a remand to obtain such an opinion is not 
necessary.  As will be discussed in the following decision, the 
service treatment records are silent for complaints or findings 
of diabetes.  Further, while post-service medical reports reflect 
a diagnosis of type II diabetes mellitus several years after 
service, the record contains no competent medical evidence of a 
link between the Veteran's active military service and this 
disorder.  VA's duty to assist is not invoked where "no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim."  Charles v. Principi, 16 Vet. 
App. 370 (2002) & 38 U.S.C.A. § 5103A(a)(2).  See also & McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. § 1110.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease such as diabetes mellitus becomes manifest 
to a degree of 10 percent within one year of the Veteran's 
discharge from service, such disease shall be presumed to have 
been incurred in service, even though there is no evidence of 
such disease during the Veteran's period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu v. Derwinski, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).

Regulations pertaining to herbicide exposure provide that if a 
Veteran served on active duty in Vietnam, during the Vietnam era, 
the Veteran is presumed to have been exposed to herbicides (e.g., 
Agent Orange).  38 C.F.R. § 3.307.  These regulations also 
stipulate the diseases for which service connection may be 
presumed due to herbicide exposure, which include Type II 
diabetes.  38 C.F.R. §§ 3.3.07(a)(6), 3.309(e).  The Veteran in 
this case served on active duty during the Vietnam era.  A review 
of his service personnel records, however, shows that he did not 
have service in Vietnam or in any other location where herbicide 
agents have been determined to have been used.  Accordingly, the 
Veteran's service does not qualify him for service connection for 
diabetes mellitus on a presumptive basis.

The Veteran, however, does not contend that he is entitled to 
service connection for diabetes mellitus on a presumptive basis.  
Rather, the Veteran asserts that he had elevated glucose within a 
year after his discharge from the Army, and that he is therefore 
entitled to service connection for the diabetes mellitus with 
which he was formally diagnosed in March 1995, approximately 4 
years after his separation from service.

The service treatment records are silent for complaints or 
findings of diabetes, or any related symptoms such as excessive 
thirst or frequent urination.  Additionally laboratory reports 
dated in September 1986, May 1990, and April 1991, reflect 
glucose levels within normal limits.  

VA treatment reports, dated in September 1991 and February 1992, 
reflect elevated blood glucose, with the earlier report noting no 
history of diabetes.  An August 1993 treatment report reflects 
that laboratory data was consistent with glucose intolerance, and 
a September 1993 report notes that the Veteran was borderline 
diabetic.  Importantly, however, none of these records reflect a 
diagnosis of diabetes.

The Veteran underwent a VA examination for diabetes mellitus in 
March 1995, at which time he was diagnosed with the disorder.

Although subsequent VA treatment reports reflect continued 
treatment for diabetes, and note the Veteran's family history of 
diabetes, they do not indicate a link between the Veteran's 
active military service and the disorder.  

The Board acknowledges the Veteran's assertion that because he 
demonstrated elevated glucose within a year of service discharge, 
he is entitled to service connection for diabetes.  However, 
while the record clearly reflects elevated glucose within the 
post-service year, there is no evidence of a diagnosis of 
diabetes mellitus at that time (to trigger the application of the 
legal presumption of service connection for chronic disease), 
with the earliest evidence indicating the presence of the 
disorder in March 1995, and the Veteran does not possess the 
medical knowledge necessary to offer an opinion regarding the 
onset of his diabetes.  Espiritu, 2 Vet. App. At 494-95 (1992).

In view of the absence of a finding of type II diabetes mellitus 
in service, or within a year after service, and no competent 
medical evidence linking the Veteran's current diabetes to 
service, the Board finds that the Veteran's type II diabetes 
mellitus was not incurred in or aggravated by active service, and 
may not be presumed to have been incurred in active service.  The 
preponderance of the evidence is against the claim.  Service 
connection is not warranted, and the appeal is denied.

ORDER

Service connection for type II diabetes mellitus is denied.


REMAND

Regarding the claims concerning a hernia and cold sensitivity, 
they were denied in a September 2004 rating action.  In January 
2005, the Veteran expressed his disagreement with the decision 
concerning cold sensitivity, and in August 2005, he expressed his 
disagreement with the decision regarding a hernia.  

In a September 2005 rating action, the RO denied an increased 
rating for the Veteran's low back disability, and separately 
awarded service connection for a cervical spine disability, 
assigning it a 10 percent evaluation.  (This was later increased 
to 20 percent.)  The Veteran disagreed with the ratings he was 
assigned in October 2005.  

To date, no statement of the case has been issued for the claims 
concerning an increased rating for a cervical spine disability, 
an increased rating for a low back disability, service connection 
for a hernia, or whether new and material evidence has been 
received sufficient to reopen a previously denied claim of 
entitlement to service connection for cold sensitivity of the 
hands.  This should be accomplished on remand.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board notes that these issues 
will be returned to the Board after issuance of the statement of 
the case only if perfected by the filing of a timely substantive 
appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

After completing any necessary 
development, provide 
a statement of the case to the Veteran 
regarding the issues of service connection 
for a hernia, an increased rating for 
service-connected low back disability, an 
increased rating for service-connected 
cervical spine disability, and whether new 
and material evidence has been received 
sufficient to reopen a previously denied 
claim of entitlement to service connection 
for cold sensitivity to the hands.  The 
Veteran should be informed of the period of 
time within which he must file a 
substantive appeal to perfect his appeal to 
the Board concerning these issues.  If a 
timely substantive appeal is not filed, the 
claim should not be certified to the Board.  

The Veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


